DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose a radio frequency (RF)-to-direct current (DC) converter includes one or more magnetic tunnel junction (MTJ)-integrated split-ring resonator (SRR) unit cells, wherein each MTJ-integrated SRR unit cell comprises: a conductor ring for absorbing RF energy, the conductor ring having a first electrode, a second electrode, and a gap that electrically uncouples the first electrode and second electrodes from each other; and a MTJ element for converting absorbed RF energy to DC power, the MTJ element electrically connected to the first electrode and the second electrode, the MTJ element including an MTJ that covers at least a portion of an area of the MTJ element.
Claim 9 is allowable over the prior art of record, because the prior art of record does not disclose a magnetic tunnel junction (MTJ)-integrated split-ring resonator (SRR), comprising: a conductor ring having a first electrode, a second electrode, and a gap that electrically uncouples the first electrode and second electrodes from each other; and a MTJ element electrically connected to the first electrode and the second 
Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose a method for radio frequency (RF)-to-direct current (DC) conversion using one or more magnetic tunnel junction (MTJ)-integrated split-ring resonator (SRR) unit cells, comprising: applying RF energy to a gapped conductor ring of each MTJ-integrated SRR unit cell with a plane wave or transmission feed line, the applying to produce an RF current in the conductor ring; converting the RF current into a DC current by spin-torque diode (STD) effect in an MTJ of each MTJ-integrated SRR unit cell that is coupled to a first electrode and a second electrode of the conductor ring of the respective MTJ-integrated SRR unit cell; and harvesting DC current from the first electrode and the second electrode of each MTJ-integrated SRR unit cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836